                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


ALEXANDER C. BROOKS, JR.,

           Plaintiff,

v.                                                     Case No. 3:19-cv-1019-J-32JBT

MELISSA NELSON,
et al.,

        Defendants.
________________________________

                 ORDER OF DISMISSIAL WITHOUT PREJUDICE
      Plaintiff, Alexander C. Brooks, Jr., initiated this case by filing a pro se Civil

Rights Complaint (Doc. 1) (Complaint) pursuant to 42 U.S.C. § 1983, a motion to

proceed in forma pauperis (Doc. 2), and a motion to appoint counsel (Doc. 3). Plaintiff

names three Defendants: Melissa Nelson, the State Attorney for the Fourth Judicial

Circuit of Florida; Mike Williams, the Sheriff for the Jacksonville Sheriff’s Office; and

Ronnie Fussell, the Clerk of the Circuit and County Courts in and for Duval County,

Florida.

      Plaintiff’s Complaint is not a model of clarity. He alleges that he has contacted

each Defendant and requested that they arrest and/or file criminal charges for perjury

against an individual named Kristine Willis. Doc. 1 at 12-13. However, according to

Plaintiff, when he wrote to Defendant Nelson, she advised Plaintiff that “her office

does not initiate [c]riminal charges,” and that Plaintiff “would need to contact the

Jacksonville Sheriff’s Office to request that someone be charged with a crime.” Id. at
13. Plaintiff alleges that when he contacted Defendant Williams, Defendant Williams

responded that “he did not see any elements of probable cause in regards to [Plaintiff’s]

allegations of [p]erjury against Ms. Willis.” Id. Plaintiff asserts that he also wrote to

Defendant Fussell, but it is not clear if Defendant Fussell responded to Plaintiff’s

letter. Id. at 12-14. Plaintiff states that Defendants’ refusal to investigate or pursue

charges against Ms. Willis violates his Eighth and Fourteenth Amendment rights

resulting in “emotional a[n]guish, emotional suffering and emotional stress.” Id. at 4-

5. As relief, Plaintiff seeks a preliminary injunction against Defendants; $60,000 in

compensatory damages; $60,000 in “general damages”; and $60,000 in punitive

damages. Id. at 14.

       The Prison Litigation Reform Act requires the Court to dismiss a case at any

time if the Court determines that the action is frivolous, malicious, fails to state a

claim upon which relief can be granted, or seeks monetary relief against a defendant

who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B). The Court liberally

construes the pro se plaintiff’s allegations. See Haines v. Kerner, 404 U.S. 519, 520-21

(1972); Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011).

       With respect to whether a complaint “fails to state a claim on which relief may

be granted,” § 1915(e)(2)(B)(ii) mirrors the language of Federal Rule of Civil Procedure

12(b)(6), so courts apply the same standard in both contexts. Mitchell v. Farcass, 112

F.3d 1483, 1490 (11th Cir. 1997); see also Alba v. Montford, 517 F.3d 1249, 1252 (11th

Cir. 2008). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft



                                              2
v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “Labels and conclusions” or “a formulaic recitation of the elements of a cause

of action” that amount to “naked assertions” will not do. Id. (quotations, alteration,

and citation omitted). Moreover, a complaint must “contain either direct or inferential

allegations respecting all the material elements necessary to sustain a recovery under

some viable legal theory.” Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d 678, 683

(11th Cir. 2001) (quotations and citations omitted).

      To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that a person

acting under color of state law deprived him of a right secured under the Constitution

or laws of the United States. See Salvato v. Miley, 790 F.3d 1286, 1295 (11th Cir.

2015); Harvey v. Harvey, 949 F.2d 1127, 1130 (11th Cir. 1992). Moreover, “conclusory

allegations, unwarranted deductions of facts, or legal conclusions masquerading as

facts will not prevent dismissal.” Rehberger v. Henry Cty., Ga., 577 F. App’x 937, 938

(11th Cir. 2014) (per curiam) (quotations and citation omitted). In the absence of a

federal constitutional deprivation or violation of a federal right, a plaintiff cannot

sustain a cause of action against a defendant.

      Plaintiff fails to allege a plausible § 1983 claim against Defendants. Plaintiff

“‘lacks a judicially cognizable interest in the prosecution or nonprosecution of

another.’” Williams v. Monroe Cty. Dist. Attorney, 702 F. App’x 812, 814 (11th Cir.

2017) (quoting Smith v. Shook, 237 F.3d 1322, 1324 (11th Cir. 2001)). Plaintiff only

asserts liability upon Defendants for their failure to properly investigate Ms. Willis

for alleged perjury and/or ensure that criminal charges were pursued against her.



                                           3
However, “[t]he decision to file or not file criminal charges falls within the category of

acts that will not give rise to section 1983 liability.” Oliver v. Collins, 904 F.2d 278,

281 (5th Cir. 1990); see, e.g., Lessor v. Dean, No. 5:09-cv-463-Oc-29GRJ, 2010 WL

668268, at *2 (M.D. Fla. Feb. 19, 2010) (holding that plaintiff failed to state a claim

upon which relief could be granted because he only alleged that defendants failed to

investigate and ensure that charges were brought against a female inmate who

allegedly spit on plaintiff, and did not allege that any named defendant was personally

involved in the alleged criminal act).

      Further, insofar as Plaintiff attempts to hold Defendants liable based on the

theory of respondeat superior, the Eleventh Circuit has rejected this theory of liability

in § 1983 cases. See Keith v. DeKalb Cty., Ga., 749 F.3d 1034, 1047 (11th Cir. 2014)

(citing Cottone v. Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003)). see also Richardson v.

Johnson, 598 F.3d 734, 738 (11th Cir. 2010) (affirming the district court’s dismissal of

the secretary of the FDOC because the plaintiff failed to allege that the secretary

personally participated in an action that caused the plaintiff injury or that the

plaintiff’s “injuries were the result of an official policy that [the secretary]

established”). As such, this action is due to be dismissed without prejudice.

      ORDERED AND ADJUDGED:

      1.     This case is DISMISSED without prejudice.

      2.     The Clerk shall enter judgment dismissing this case without prejudice,

terminate any pending motions, and close the file.




                                            4
        DONE AND ORDERED at Jacksonville, Florida, this 12th day of September,

2019.




                                                TIMOTHY J. CORRIGAN
                                                United States District Judge




Jax-7


C:      Alexander C. Brooks, Jr., #119940




                                            5
